HOOD, Judge.
This tort action was instituted by Safeco Insurance Companies, Inc., as subrogee of its insured, Louis Sers, against South Central Bell Telephone Company and Richard K. Robinette, Jr. It is a companion to a damage suit arising out of the same accident instituted by Sers against the same defendants, the two actions having been consolidated for trial and appeal. The trial court rendered judgment in favor of plaintiff, and defendants have appealed.
We are rendering a separate judgment in the companion suit. See Louis Sers v. South Central Bell Telephone Company et al., La.App., 304 So.2d 760.
For the reasons assigned in that case, we hereby affirm the judgment appealed from in the instant suit. The costs of this appeal are assessed to defendants-appellants.
Affirmed.